Citation Nr: 0121579	
Decision Date: 08/27/01    Archive Date: 09/04/01	

DOCKET NO.  99-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that held that new and material 
evidence had not been received to reopen claims of 
entitlement to service connection for bilateral hearing loss, 
bilateral knee disability, and a back disability.  
The veteran and his spouse appeared at a hearing before the 
undersigned Member of the Board at the RO in June 2001, at 
which time they testified with respect to the issues listed 
on the title page.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.	An unappealed May 1989 RO decision denied service 
connection for bilateral hearing disability, bilateral knee 
disability, and a back disability.  

2.	Evidence received since the May 1989 RO decision denying 
service connection for bilateral hearing loss is not new and 
does not bear directly and substantially on the issue of 
service connection for bilateral hearing loss, and is not so 
significant that it must be considered in order to fairly 
decide the claim of entitlement to service connection for 
bilateral hearing loss.  

3.	Evidence received since the May 1989 RO decision denying 
service connection for bilateral knee disability and a back 
disability is new and bears directly and substantially on 
these issues, and is so significant that it must be 
considered in order to fairly decide the claims of 
entitlement to service connection for bilateral knee 
disability and a back disability.  


CONCLUSIONS OF LAW

1.	The May 1989 RO decision denying service connection for 
bilateral hearing loss is final; new and material evidence 
has not been received and the claim of entitlement to service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 1991 & Supp. 
2001);38 C.F.R. § 3.156 (2000).  

2.	The May 1989 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a bilateral knee disability is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.  

3.	The May 1989 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a back disability is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7105; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000).  

In this regard, the Board observes that the veteran must 
submit new and material evidence to reopen his claims.  He 
has been advised of this by multiple letters, specifically by 
an August 1998 letter to him and his representative regarding 
his attempt to reopen his claim for service connection for 
bilateral hearing loss.  He and his representative have been 
provided a statement of the case informing them of the 
evidence of record and what was required to reopen his 
claims, including his claim for service connection for 
bilateral hearing loss, as well as the reasons that his 
claims to reopen were denied.  

The veteran has been afforded a personal hearing and during 
this hearing he indicated that there were no additional 
medical records available.  There is no indication that any 
relevant records exist that are not currently part of the 
record before the Board.  Therefore, the Board concludes that 
the VA has complied with the VCAA because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  


I.	Hearing Loss

A May 1989 RO decision denied service connection for 
bilateral hearing loss.  The veteran was notified of that 
decision by official letter dated in May 1989.  That 
notification advised him of his appellate rights, but he did 
not initiate an appeal and that decision became final.  

The evidence of record at the time of the May 1989 RO 
decision included service medical records as well as the 
veteran's March 1989 claim, indicating that the veteran 
believed that his hearing loss had been caused by firing 105-
millimeter howitzers.  Also of record was the veteran's DD 
Form 214 indicating that his military specialty was in 
artillery.  

The veteran's service medical records indicate that at the 
time of his November 1959 service entrance examination no 
hearing abnormality was noted.  A December 1960 service 
audiogram indicates that the veteran's hearing threshold on 
the left, at 4,000 hertz, was 40 decibels.  The report of the 
veteran's November 1962 service separation examination 
indicates that the veteran had no hearing loss, bilaterally.  
It provides that his hearing threshold at the frequencies 
500, 1,000, 2,000, and 4,000 hertz was 10 decibels at all 
levels in both ears.  

The May 1989 RO decision denied service connection for 
bilateral hearing loss on the basis that hearing loss was not 
shown at the time of the veteran's discharge from service, 
the most recent examination of record.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 hertz are 26 decibels ore greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen the claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Subsequent to the May 1989 RO decision denying service 
connection for bilateral hearing loss, the veteran has 
offered his testimony and statements indicating his belief 
that he currently has hearing loss that is related to his 
exposure to noise from the firing of 105-millimeter howitzers 
during his active service.  No competent medical evidence has 
been submitted indicating that the veteran currently has 
hearing loss and the veteran has testified that records 
relating to a hearing test he had during the 1960's are not 
available and that he has had no hearing test subsequent 
thereto.  

The additional evidence added to the record since the May 
1989 RO decision consist mainly of statements from the 
veteran restating his belief that he currently has hearing 
loss and that this hearing loss is related to noise he was 
exposed to during the firing of 105-millimeter howitzers.  
This additional evidence is not new because it continues to 
reflect that which was of record prior to the May 1989 RO 
decision, nor does it bear directly and substantially upon 
the specific matter under consideration because it does not 
provide a more complete picture of any circumstances 
surrounding the origin of any bilateral hearing loss and does 
not provide any competent medical evidence of current 
disability.  The veteran, as a lay person, is not qualified 
to offer a medical diagnosis or etiology, because he does not 
have such medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Since the additional evidence is not 
new and does not contribute to a more complete picture of the 
circumstances surrounding the origin of any hearing loss, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, new and 
material evidence to reopen a claim of entitlement to service 
connection for bilateral hearing loss has not been submitted.  
The May 1989 RO decision is final as to the denial of the 
claim of entitlement to service connection for bilateral 
hearing loss and the claim with respect to this issue is not 
reopened.  

II.	Knees and Back

A May 1989 RO decision also denied service connection for 
bilateral knee disability and a back disability.  The veteran 
was notified of that decision and his appellate rights, but 
he did not initiate an appeal and that decision is now final.  

As noted previously, the evidence of record prior to the May 
1989 RO decision included the veteran's service medical 
records.  These records do not indicate any complaint, 
finding, or treatment with respect to his back.  They do 
indicate that he had abscesses on his knees in September 1961 
and a boil on a knee in March 1962.  The reports of his 
November 1962 service separation examination and medical 
history completed in conjunction therewith reflect no 
complaint, finding, or treatment with respect to his knees or 
back.  The examination report reflects that his lower 
extremities and spine were normal.  The DD Form 214 also 
indicates that the veteran had been awarded the Parachutist 
Badge.  

The veteran's claim for service connection for bilateral knee 
disability and a back disability was denied on the basis that 
these disabilities were not shown by the evidence of record.  

Subsequent to the May 1989 RO decision, evidence has been 
submitted indicating that the veteran currently has low back 
disability and that he underwent a left L4 hemilaminectomy 
and diskectomy in May 1977 for herniation at L4 with 
compression of the left L5 nerve root.  These records also 
indicate that MRI's of the knees, in October 1999, indicate 
bilateral knee disability.  

The veteran has also offered testimony, at page 6 of the June 
2001 hearing transcript, describing a landing following a 
parachute jump.  

The criteria for establishing service connection as well as 
reopening a claim have previously been set forth.  With 
consideration of competent medical evidence indicating that 
the veteran currently has disability of the knees and back, 
as well as the veteran's additional testimony describing 
circumstances relating to a particular parachute jump, the 
Board concludes that the evidence is new because it now 
indicates that the veteran has chronic bilateral knee 
disability and chronic back disability and that it is 
material because it may contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
currently manifested bilateral knee and back disabilities.  
Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for bilateral knee disability and a 
low back disability.  38 C.F.R. § 3.156.   Accordingly, both 
claims are reopened.  Both issues will be addressed in the 
REMAND section below.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.  

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
bilateral knee disability is granted.  To this extent only, 
the appeal is granted with respect to this issue.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a back disability is granted.  To this extent only, the 
appeal with respect to this issue is granted.  


REMAND

There has been a significant change in the law during this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and is 
applicable to all claims filed on or after the date of 
enactment of the VCAA.  

Based on a preliminary review of the record, it is observed 
that in order to comply with the mandates of the VCAA, 
additional development is needed.  Information supplied by 
the veteran during and after his personal hearing in June 
2001 point to the fact that some evidence pertaining to 
treatment of the veteran's knees and back has not been 
obtained.  Further, a nexus examination needs to be 
conducted. 

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide a list with the names and 
addresses of all medical care providers, 
and dates of all treatment the veteran 
has received for his knees or his back 
disabilities from October 1999 until the 
present.  The RO should take action to 
ensure that all relevant and obtainable 
records of VA and/or private treatment 
reported are procured and obtained.   All 
treatment and/or medical records obtained 
as a result of this inquiry should be 
associated with the claims folder.

2.  With respect to the above, all 
attempts to get records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the particular 
sources would be futile.            

3.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for an 
examination limited to determine the 
existence and etiology of any disability 
of the knees and back.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims file must be made 
available to the physician for review 
prior to the examination of the veteran, 
and the examination report should reflect 
that such review was accomplished.  The 
physician should expressly identify and 
diagnose all existing pathology of the 
knees and back.  Once any existing 
pathology of the knees and/or back is 
identified and diagnosed, the physician 
should specifically provide an opinion, 
based on a review of the evidence, as to 
whether it is at least as likely as not 
that the veteran's knee or back disorders  
existed during his military service or 
are in any way linked or related to any 
medically documented incident or injury 
during his military service.  If the 
veteran has no current disability of the 
knees or back that could be medically 
linked or attributed to his period of 
military service or any incident therein, 
the physician should clearly and 
specifically indicate so in the 
examination report.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The report with 
the opinion should be associated with the 
claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.   Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion report.  The RO must 
ensure that the examination report 
contains appropriate responses to the 
specific opinions requested and that it 
is in full compliance with the directives 
of this REMAND.

6.  Finally, the RO should readjudicate 
the issues on appeal with consideration 
given to all of the evidence of record, 
including the evidence obtained pursuant 
to this REMAND.  The readjudication of 
the claims must be on the merits.  The RO 
should address the claims after ensuring 
that all applicable duty-to-notify and 
duty-to-assist provisions have been 
fulfilled in accord with the VCAA.  The 
RO should also carefully consider the 
benefit of the doubt rule, and in this 
regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

 



